Name: Regulation (EEC) No 2052/69 of the Council of 17 October 1969 on the Community financing of expenditure arising from the implementation of the Food Aid Convention
 Type: Regulation
 Subject Matter: EU finance;  prices;  trade policy;  cooperation policy;  European construction; NA;  plant product
 Date Published: nan

 Avis juridique important|31969R2052Regulation (EEC) No 2052/69 of the Council of 17 October 1969 on the Community financing of expenditure arising from the implementation of the Food Aid Convention Official Journal L 263 , 21/10/1969 P. 0006 - 0007 Finnish special edition: Chapter 11 Volume 1 P. 0035 Danish special edition: Series II Volume II P. 0014 Swedish special edition: Chapter 11 Volume 1 P. 0035 English special edition: Series II Volume II P. 0014 Spanish special edition: Chapter 11 Volume 1 P. 0058 Portuguese special edition Chapter 11 Volume 1 P. 0058 REGULATION (EEC) No 2052/69 OF THE COUNCIL of 17 October 1969 on the Community financing of expenditure arising from the implementation of the Food Aid Convention THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty etablishing the European Economic Community, and in particular Articles 43, 200 (3) and 209 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Whereas Article 22a of Council Regulation No 120/67/EEC (2) of 13 June 1967 on the common organization of the market in cereals, as last amended by Regulation (EEC) No 1398/69 (3), provides for the implementation of the Food Aid Convention by making cereals or flours available within the Community or on the world market; Whereas the conditions of eligibility should be laid down for the part of the expenditure arising from the implementation of the Food Aid Convention to be borne by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; Whereas for Community measures the financing of expenditure not taken over by the Guarantee Section must be ensured in proportion to the quantities in respect of which each Member State participates in each Community measure and whereas the necessary financial provisions should therefore be laid down, HAS ADOPTED THIS REGULATION: I. The financing of fob refunds Article 1 1. In respect of transactions carried out in implementation of the Food Aid Convention, that part of the expenditure corresponding to the refund on exports to third countries, less costs incurred after delivery fob, shall be eligible for financing by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. 2. The general rules and detailed rules of application for export refunds provided for in Article 16 of Regulation No 120/67/EEC shall be applicable by analogy to the transactions referred to in paragraph 1 of this Article. Article 2 The price at which the intervention agency shall release the cereals for the purpose of implementing the Food Aid Convention shall be the intervention price ruling at the marketing centre where such cereals are in the month in which they are released. If the cereals are in a place other than the marketing centre, the price shall be adjusted in accordance with the provisions laid down in pursuance of Article 7 (4) of Regulation No 120/67/EEC fixing the price at which the intervention agency must buy in the cereals. Article 3 The expenditure referred to in Article 1 shall be the subject of applications for reimbursement submitted in accordance with Article 9 of Council Regulation No 17/64/EEC (4) of 5 February 1964 on the conditions for granting aid from the European Agricultural Guidance and Guarantee Fund, as last amended by Regulation (EEC) No 1892/68 (5), and of Decisions to grant aid from the fund taken by the Commission in accordance with Article 10 of that Regulation. II. Financing of gifts in Community transactions Article 4 1. Expenditure not covered by Article 1 of this Regulation and relating to Community transactions (1)OJ No C 17, 12.2.1969, p. 22. (2)OJ No 117, 19.6.1967, p. 2269/67. (3)OJ No L 179, 21.7.1969, p. 13. (4)OJ No 34, 27.2.1964, p. 586/64. (5)OJ No L 289, 18.11.1968, p. 1. arising from the implementation of the Food Aid Convention shall be financed by the Community and, in pursuance of the Decisions taken by the Community institutions, shall include: (a) the value of goods delivered fob, less the expenditure covered by Article 1; (b) in certain cases, as an exception, the expenditure covering all or part of the forwarding costs from the Community port to the port of destination, if the Community, following a unanimous Decision of the Council, gives an undertaking to that effect at the time of concluding the delivery contract. 2. Detailed rules for the application of paragraph 1 of this Article shall be adopted, as necessary, in accordance with the procedure laid down in Article 26 of Regulation No 120/67/EEC. Article 5 The expenditure referred to in Article 4 shall be covered by financial contributions from Member States calculated in respect of each Community transaction in proportion to the quantities which each Member State makes available. Article 6 1. After completion of each Community measure, Member States shall forward a statement of their expenditure to the Commission. That statement shall show: - the expenditure effected under Article 4 (1) (a), broken down into the quantities drawn from intervention stocks and quantities bought on the market ; and - where appropriate the expenditure effected under Article 4 (1) (b). 2. After receiving statements from all Member States with regard to a Community measure the Commission shall communicate to them, for their information, the provisional financial position regarding expenditure and contributions. 3. On the basis of the statements submitted in accordance with the provisions of this Article, the Commission, after consulting the EAGGF Committee, shall determine once a year the Community aid for all Community measures carried out between 1 October of the previous financial year and 30 September of the current financial year. Article 7 1. With a view to settlement of the expenditure referred to in Article 4, the Commission shall open, in the name of each Member State, an account which shall be: - credited with the amounts to be repaid to that Member State pursuant to the Decisions taken in accordance with Article 6 (3), and - debited with the contribution from that State, calculated in accordance with Article 5, in relation to the total amount of the expenditure referred to in Article 4 for the period fixed in Article 6 (3). 2. As soon as the transactions referred to in paragraph 1 have been completed, the Commission shall inform each Member State of the balance of its account before the end of the current financial year. 3. The accounts referred to in paragraph 1 shall be kept and made up in units of account. 4. The provisions of Articles 11 and 12 of the Financial Regulation (1) on the European Agricultural Guidance and Guarantee Fund, as amended by the Financial Regulation (2), shall be applicable by analogy. III. Final provisions Article 8 One year after the entry into force of this Regulation, the Commission shall present to the Council a report on its implementation accompanied, if appropriate, by proposals for amendment in the light of experience gained. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 17 October 1969. For the Council The President J.M.A.H. LUNS (1)OJ No 34, 27.2.1964, p. 599/64. (2)OJ No 258, 25.10.1967, p. 11.